                  Case 20-22521-CMB                                                         Doc 7                    Filed 08/28/20 Entered 08/28/20 15:51:47                         Desc Main
                                                                                                                     Document     Page 1 of 2
Fill in this information to identify your case:

Debtor 1              Barbara Toner
                        First Name                                           Middle Name                                        Last Name


Debtor 2
(Spouse, if filing) First Name                                               Middle Name                                        Last Name


United States Bankruptcy Court for the: Western District of Pennsylvania
                                                                                                                                            El                                                   U Check if this is an
Case number
 (If known)                                                                                                                                                                                               amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                                                                      12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Part 1:              List Your Creditors Who Have Secured Claims

     • For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

                                   .. .................. .................................
           ........... .........fy the creditor and
           Identi                                 .. .. .th
                                                         .. .e.....                                                        ..
                                                               ... property that.............................................
                                                                                    is collateral                                            ...................................
                                                                                                                                             Wh at do you intend                      .Did
                                                                                                                                                                                       . : . . . you claim .the . . . : . . . . p .ropert
                                                                                                                                                                                                                                    . . . ........... y....
                                                                                                                                             s....a    .........
                                                                                                                                                  ... debt?..............
                                                                                                                                             ecures..............                          s. .exe ......mpt on Schedule. . . .C?
                                                                                                                                                                                       a....                                                    .......
          Creditor's                                                                                                                            Surrender the property.                        No
          name:                   One Main
                                                                                                                                            U Retain the property and redeem it.       U Yes
         Description of                 1103 Summit Street,
         property                                                                                                                           U Retain the property and enter into a
                                        White Oak PA 15131                                                                                      Reaffirmation Agreement.
         securing debt:
                                                                                                                                            U Retain the property and [explain]:


         Creditor's                                                                                                                             Surrender the property.                id No
         name:                    Charter Mortgage
                                                                                                                                            U Retain the property and redeem it.       U Yes
         Description of                 1103 Summit Street,                                                                                 U Retain the property and enter into a
         property                       White Oak PA 15131
         securing debt:                                                                                                                         Reaffirmation Agreement.
                                                                                                                                            U Retain the property and [explain]:

         Creditor's                                                                                                                         U Surrender the property.                  U No
         name:
                                                                                                                                            U Retain the property and redeem it.       U Yes
         Description of
         property
                                                                                                                                            U Retain the property and enter into a
         securing debt:                                                                                                                         Reaffirmation Agreement.
                                                                                                                                            U Retain the property and [explain]:


         Creditor's                                                                                                                         U Surrender the property.                  U No
         name:
                                                                                                                                            U Retain the property and redeem it.       U Yes
         Description of
         property                                                                                                                           Ll Retain the property and enter into a
         securing debt:                                                                                                                         Reaffirmation Agreement.
                                                                                                                                            U Retain the property and [explain]:


  Official Form 108                                                             Statement of Intention for Individuals Filing Under Chapter 7                                                               page 1
              Case 20-22521-CMB                      Doc 7         Filed 08/28/20 Entered 08/28/20 15:51:47                         Desc Main
                                                                   Document     Page 2 of 2
 Debtor 1        Barbara Toner                                                                    Case number (If known)
                 First Name           Middle Name      Last Name




   Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                   Will th
                                                                                                                                . ..e lease be assumed?

       Lessor's name:                                                                                                       lNo
                                                                                                                           Ii Yes
       Description of leased
       property:


       Lessor's name:                                                                                                       lNo
                                                                                                                           LJ Yes
       Description of leased
       property:


       Lessor's name:                                                                                                      UNo

       Description of leased                                                                                               Ii Yes
       property:


       Lessor's name:                                                                                                      UNo
                                                                                                                           U Yes
       Description of leased
       property:


       Lessor's name:                                                                                                      UNo
                                                                                                                           Ii Yes
       Description of leased
       property:


       Lessor's name:                                                                                                      UNo
                                                                                                                           U Yes
       Description of leased
       property:



                                                                                                                           El No
                                                                                                                           Ii Yes




  Part 3:        Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


   X ss/Barbara               Toner                                 x
       Signature of Debtor I                                            Signature of Debtor 2


       Date   08/25/2020                                                Date
              MM! DD / YYYY                                                    MM! DO!    YYYY




Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                            page 2
